            Case 3:18-mj-00011-UNA         Document 6      04/06/20 Page 1 of 1



                          UNITED STATES DISTRCIT COURT

                          MIDDLE DISTRCIT OF LOUISIANA


IN THE MATTER OF THE APPLICATION               :
OF THE UNITED STATES OF AMERICA                :
FOR A WARRANT AUTHORIZING THE                  :   MAGISTRATE NO. 18-mj-11
SEARCH OF 43420 BLACK BAYOU                    :
ROAD, GONZALES, LOUISIANA 70737                :


                                         ORDER

       Considering the foregoing United States’ Motion to Unseal Filings,

       IT IS ORDERED that the application and affidavit for the search warrant (including

the accompanying attachments), the search warrant and its attachments, the search warrant

return, the motion and order to seal, and any other filings be unsealed and placed in the

public record.

       Signed in Baton Rouge, Louisiana, on April 6, 2020 .



                                            S
                                            ERIN WILDER-DOOMES
                                            UNITED STATES MAGISTRATE JUDGE
